UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-134883 CHINA TEL GROUP, INC. (Exact name of Registrant as specified in its charter) Nevada 98-0489800 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12520 High Bluff Drive, Suite 145, San Diego, CA92130 (Address of principal executive offices) (zip code) 858-259-6614 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [_]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that registrant was required to submit and post such files.) [_] Yes[_] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [X] Smaller reporting company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [_] Yes [X] No APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of stock, as of the latest practicable date:As of May 14, 2009the registrant had 98,669,604shares of its Series A common stock outstanding with a par value of $0.001 and 66,909,088 shares of its Series B common stock outstanding with a par value of $0.001. EXPLANATORY NOTE This Amendment No.1 to Form 10-Q (“Amendment No.1”) amends the Quarterly Report of China Tel Group, Inc. (the “Company”) on Form 10-Q for the quarter ended March31, 2009, as filed with the Securities and Exchange Commission on May 20, 2009 (the “Original Filing”). This Amendment No.1 is being filed for the purpose of correcting errors in accounting for and disclosing the acquired investment in ChinaComm Cayman and the recording of the option to purchase additional interest thereof. We have not updated the information contained herein for events occurring subsequent to May 20, 2009, the filing date of the Original Filing. CHINA TEL GROUP, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2009 PAGE PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2009 (unaudited) and December 31, 2008 3 Condensed Consolidated Statements of Loss for the period ending March 31, 2009 and April 4, 2008 (date of inception) through March 31, 2009 (unaudited) 4 Condensed Consolidated Statements of Stockholders’ Deficit for the period from April 4, 2008 (date of inception) through March 31, 2009 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and from April 4, 2008 (date of inception) through March 31, 2009 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 Item 4(T). Controls and Procedures 29 PART II. OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 2 PART I – FINANCIAL STATEMENTS ITEM 1. FINANCIAL STATEMENTS CHINA TEL GROUP, INC. (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash $ $ Note receivable Deferred financing costs, net of accumulated amortization of $1,176,119 and $386,188, respectively Total current assets Other assets: Deposits - Investments, at cost Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Note payable - Convertible notes, net of unamortized discount of $9,469,270 and $12,568,303, respectively Derivative liability Total current liabilities Long term debt: Mandatory redeemable Series B common stock Stockholders' deficit: Preferred stock, no par value, 25,000,000 shares authorized, no shares issued and outstanding - - Common stock: Series A common stock; $0.001 par value, 500,000,000 shares authorized, 98,669,605 and 89,458,947 shares issued and outstanding as of March 31, 2009 and December 31, 2008, respectively Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 CHINA TEL GROUP, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF LOSS (Unaudited) From April 4, 2008 Three months (date of inception) ended Through March 31, 2009 March 31, 2009 OPERATING EXPENSES Selling, general and administrative expenses $ $ Research and development costs Total operating expenses Loss from operations ) ) OTHER INCOME (EXPENSES) Loss on investments, related party - ) Gain on change in fair value of debt derivative Interest expense ) ) Net loss before income taxes ) ) Income taxes - - NET LOSS $ ) $ ) Net loss, basic and fully diluted per share $ ) Weighted average number of shares outstanding, basic and fully diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 CHINA TEL GROUP, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIT FOR THE PERIOD FROM APRIL 4, 2008 (DATE OF INCEPTION) THROUGH MARCH 31, 2009 (Unaudited) Deficit Accumulated Preferred stock Common stock Additional During Series A Paid in Development Shares Amount Shares Amount Capital Stage Total Balance, April 4, 2008 (date of inception) - $
